Title: Thomas Jefferson to Paul Hamilton, 25 December 1812
From: Jefferson, Thomas,Taggart, F. B.
To: Hamilton, Paul


          Dear Sir Monticello Dec. 25. 12. 
          The inclosed recommendation in behalf of mr Taggart as a candidate for a midshipman’s birth has already, I presume made it’s way to you through the channel of Capt Jones mr Patterson, mr Biddle Dr Rush Etc. it would be great presumption in me to expect to add any thing to what you already know of the merit of their recommendations. and yet, being personally unacquainted with the young gentleman himself I cannot justifiably say more than that their testimony would in any case leave no question in my mind as to whatever it should relate to. the known character of the father would also have it’s just weight, and I hope that his merit, known to me, will be a sufficient apology for my wish to gratify him by the communication of his letter to you. it is some relief to me that these intrusions renew to me the occasions of repeating to you the assurances of my high esteem and respect.
          
            Th:
            Jefferson
        